Citation Nr: 1231370	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-00 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary service-connected degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating, in excess of 10 percent prior to August 1, 2009 and in excess of 30 percent from August 1, 2009, for right knee degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for right wrist degenerative joint disease.

4.  Entitlement to an initial compensable disability rating for a right arm disability, radial nerve laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the course of the appeal, the Veteran relocated to Georgia in 2008 and the claims file was transferred to the custody of the RO in Atlanta, Georgia, which is now the agency of original jurisdiction.

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In December 2009 and March 2011, the Board remanded this case for further development.  There has been compliance with the remand directives.

The issues of entitlement to higher initial disability ratings for service-connected right knee degenerative joint disease, right wrist degenerative joint disease, and a right arm disability, radial nerve laceration are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint disease of the right knee, status post total knee replacement (right knee disability).

2.  Competent and credible evidence establishes that service-connected right knee disability aggravates the Veteran's degenerative joint disease of the left knee.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, degenerative joint disease of the left knee is aggravated by service-connected degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative joint disease of the left knee.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The Veteran contends that he has degenerative joint disease of the left knee due to service; or in the alternative, as a result of his service-connected right knee degenerative joint disease.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Service treatment records do not reflect complaints or treatment for a left knee injury or chronic disease, including arthritis.  There is no evidence that arthritis manifested to a compensable degree in the left knee within one year post-service.  

Post-service private treatment records dated between October 1996 and December 1996 show the Veteran sustained an acute industrial injury to his left knee in September 1995, specifically a twisting injury and direct blow injury.  VA treatment records dated since October 1996 show complaints of bilateral knee pain with findings of severe degenerative joint disease and osteoarthritis of the knees.  He underwent a total right knee replacement in 2008.  Records from the Social Security Administration (SSA) show the Veteran was found to be disabled based on osteoarthritis and allied disorders.  In the administrative decision, it was noted that he had severe impairment from osteoarthritis of the bilateral knees.  The decision also noted that he injured his left knee in September 1995 and following the injury he had bilateral knee pain, despite extensive conservative treatment, with the right knee generally worse than the left after surgery.

The Veteran submitted several statements from various friends and family members, nearly all of whom indicate that they had personally known him to have had problems with both of his knees since the early 1980's.  

In his October 2009 hearing testimony, the Veteran testified that he fell on both knees during a basketball game in service, after which he was placed on light duty for a couple of weeks.  He explained that pain was present after service, but it did not worsen to such a degree that it prompted him to seek medical treatment, until 1981.  He noted that he initially saw an orthopedist who told him that there was evidence of a previous injury that had never been addressed.  He also stated that he attempted to obtain these records but was informed that they were no longer available.  He further acknowledged that he sustained a work injury in 1995 and underwent bilateral knee arthroplasty in 1996.  However, he averred that prior to that injury he had already been having problems, and both of his knees had continued to bother him since his injury in service.  

At a July 2010 VA examination, the Veteran reported that he had fallen on both knees during a basketball game in service, after which he was placed on light duty for a couple of weeks.  He stated that both knees continued to hurt thereafter.  The VA examiner opined that it was less likely as not that the left knee disorder is related to service.  The two-part rationale was that there was no evidence of a left knee injury in service and the left knee did not begin to give the Veteran problems until the 1990s.  The Board determined that the opinion was inconsistent with the history provided by the Veteran during the examination, the evidence discussed by the examiner within the examination report, and credible and competent lay statements of bilateral knee problems since the 1980's.  As such, the claim was remanded for a new examination.  

In an April 2011, the examiner repeated his opinion that it is less likely as not that the left knee disorder is related to service.  He also stated that it is less likely as not that the left knee disorder is etiologically related to or aggravated by his right knee disorder because the right knee condition in service was minor and resolved at the time of service, and should have no impact on causing problems with the left knee.

In an August 2011 addendum, the VA examiner stated that he had reviewed the claims files again, in addition to more recent VA outpatient treatment records.  He opined that it is at least as likely as not that the Veteran's right knee condition aggravated his left knee condition.  He stated that the baseline for the left knee was a normal knee, as documented in his service files.  The clinical rationale was that the Veteran suffered a right knee sprain in service, which probably resolved.  After service, he developed pain in both knees and it appeared that both knees developed degenerative joint disease at about the same time.  Thus, it is likely that one knee would aggravate the other.  Hence, when the right knee became symptomatic and developed signs of degenerative joint disease, it would aggravate the left knee.  The examiner also opined that the degree of aggravation caused by the service-connected right knee is probably minimal.

A current diagnosis of degenerative joint disease of the left knee is established by the record.  Having established a current left knee disability, the remaining issue is whether it is related to military service or to a service-connected disability.  The August 2011 VA addendum opinion establishes that the service-connected right knee degenerative joint disease has aggravated the left knee degenerative joint disease.  The opinion is competent, persuasive, and favorable to the Veteran's appeal.  The Board further notes that this opinion is consistent with the evidence of record, including the Veteran's competent and credible testimony that he continued to experience left knee pain following an injury to both knees in service; that his left knee continued to bother him prior to his industrial accident in 1995, but worsened thereafter; and the numerous statements from persons who attest to having personally observed the Veteran's difficulties with both of his knees after service and specifically since the 1980's, many years prior to the left knee industrial injury in 1995.  Based on the evidence, the Board finds that any remaining reasonable doubt concerning causation should be resolved in favor of the Veteran.  Accordingly, service connection for left knee degenerative joint disease is granted. 

ORDER

Service connection for degenerative joint disease of the left knee is granted.

REMAND

In a March 2011 rating decision, the RO granted service connection for right knee degenerative joint disease and assigned an initial evaluation of 10 percent from January 28, 2004; 100 percent from June 4, 2008; and 30 percent from August 1, 2009.  The RO also granted service connection for right wrist degenerative joint disease, and assigned an initial evaluation of 10 percent from January 28, 2004.  Service connection was also awarded for a right arm disability, radial nerve laceration with an initial noncompensable evaluation from January 28, 2004.  The Veteran expressed disagreement with that rating decision in September 2011.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claims of entitlement to higher initial ratings for his right knee degenerative joint disease, right wrist degenerative joint disease, and a right arm disability, radial nerve laceration, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on those issues.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


